DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Starek (Fast, Safe, and Propellant-Efficient Spacecraft Planning under Clohessy-Wiltshire-Hill Dynamics) in view of Dueri (Finite-Horizon Controllability and Reachability for Deterministic and Stochastic Linear Control Systems with Convex Constraints).

Regarding claim 1, Starek a teaches a system for controlling an operation of a vehicle in real time to rendezvous the vehicle with a target over a finite time horizon (see Starek, Abstract, Introduction, figure 1, regarding “design(ing) an automated approach to actively-safe spacecraft (chaser) trajectory optimization for (target) rendezvous and proximity operations near circular orbits”, whereby “passive safety (safety certifications on zero-control-effort failure trajectories) over a finite (time) horizon is employed to account for the possibility of control failures, though this potentially neglects mission-saving opportunities and fails to certify safety for all time”), the system in communication with a transceiver that accepts data in real time including values of vehicle states and target states in a multi-object celestial system (see Starek, figure 1a, pages 5 and 38, regarding “a mission that requires constant communication with the ground throughout the maneuver”, an example of real-time data transmission of vehicle (chaser) and target states necessary to calculate and perform the desired maneuvers (trajectories) in a multi-object celestial system), and a predetermined subset of a number of operational thrusters that is less than a total number of operational thrusters of the vehicle, at a specified time period within the finite time horizon (see Starek, Abstract, figure 3b, pages 13-14, and 16-20, regarding “a feasible one-burn collision avoidance maneuver that can safely circularize the spacecraft orbit along its coasting arc under a given set (a predetermined subset) of potential thruster failures” and performing “active safety, in which we require the target spacecraft to maintain a feasible Collision Avoidance Maneuver (CAM) to a safe higher or lower circular orbit from every point along its solution trajectory in the event that any mission threatening control degradations (for example, from a chaser vehicle) such as stuck-off thrusters (as in Fig. 3) take place” and conforming to Finite-Time Trajectory Safety Verification, whereby “some finite safety verification horizon time (Th) is determined, an example of a specified time period within a finite time horizon), comprising: a memory having unsafe regions, the memory configured to store executable instructions; and a processor configured to execute the executable instructions , at the specified time period  to: identify a target orbit location from the accepted data in real time, access the memory having unsafe regions, to select a set of unsafe regions corresponding to the target orbit location and the predetermined subset of the number of operational thrusters of the vehicle, and wherein the set of unsafe regions represents regions of space around the target in which any operation of the predetermined subset of the number of operational thrusters does not avoid collision with the target, guaranteeing collision trajectories with the target (see Starek, Abstract, pages 18 and 47, regarding “memory and run time performance evaluations of our algorithms (executable instructions) on space-like hardware (processor) would be necessary in assessing their true benefit to spacecraft planning in practice”, and Keep-Out Zone (KOZ), an example of a predetermined subset of the number of operational thrusters does not avoid collision with the target whereby “the chaser (spacecraft) must certify that it will not enter this KOZ under any circumstance up to a specified thruster fault tolerance F (a predetermined subset of the number of operational thrusters of the vehicle)”, an example of unsafe regions stored in memory to be utilized by the algorithm to compute collision avoidance trajectories); formulate the set of unsafe regions as safety constraints, and update a controller having a model of dynamics of the vehicle with the accepted data (see Starek, Abstract, figure 4, equation 13, and pages 18-23, regarding unsafe regions Keep-Out Zone (KOZ) and Region of Inevitable Collision (RIC), with updating a controller with a stacked burner vector ΔV, partially based on Dynamic/Boundary conditions (accepted state data); generate control commands by subjecting the updated controller to the safety constraints to produce a rendezvous trajectory that avoids the set of unsafe regions, guaranteeing an operation of at least the predetermined subset of the number of operational thrusters, that, in the event of partial vehicle thruster failure, results in a trajectory that does not collide with the target (see Starek, figures 6 and 11a, pages 33-36, and 39-41, regarding solutions under minimal-propellant impulsive dynamics based on a predetermined subset of the number of operational thrusters); and output the control commands to activate or not activate one or more thrusters of the vehicle for the specified time period based on the control commands (see Starek, equation 7, and pages 11-12, regarding (Thruster) “Control set constraints are intended to encapsulate limitations on control authority imposed by propulsive actuators and their geometric distribution about the spacecraft”, whereby (optimal) minimum-propellant consumption is determined to command the desired (trajectory) burn Δv).
Starek does not teach wherein the set of unsafe regions are determined by computing robust backwards reachable sets of a region around the target.
However, Dueri remedies this shortfall with a teaching of a Finite-Horizon Controllability and Reachability for Deterministic and Stochastic Linear Control Systems with Convex Constraints, whereby a controllability set is disclosed as a (robust) backward reachable set, and reachability set is disclosed as a forward reachable set (see Dueri, Abstract, Introduction, Definition 5, and page 5017, regarding “controllability is a measure of the ability to steer a dynamical control system from an arbitrary initial (backward) condition to a desired final (target) condition using an admissible set of control inputs”).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to further comprise the system for controlling an operation of a vehicle in real time to rendezvous the vehicle with a target over a finite time horizon of Starek, with the robust backwards reachable set computation of Dueri, as this could further provide alternative or additional computation of unsafe regions of a set of unsafe regions to determine more accurately and improve upon optimal trajectories to avoid collision with a target vehicle, and therefore, modified Starek enables the determination of unsafe region computation using robust backwards reachable sets.

Regarding claim 2, modified Starek, teaches the system of claim 1, excluding wherein a guidance and control computer (GCC) of the controller is in communication with the transceiver and the memory, such that the target orbit is determined based on uploaded ephemeris from a ground station, based on ground data obtained in satellite tracking databases, or estimated from onboard sensor measurements on the vehicle obtained from the accepted data.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to know that orbiting target (satellites) larger than 10cm are tracked by the U.S. federal government in a satellite tracking database and identified using a unique 9-digit satellite catalog number and may be used for (spacecraft) vehicle guidance determination to avoid target (orbiting) vehicles.

Regarding claim 3, modified Starek, teaches the system of claim 1, including wherein the target is one of a spacecraft, a celestial body or orbital debris, and a region around the target is one of an approach of an ellipsoid (AE) region or a keep- out sphere (KOS) region or an over-approximation of the target's physical geometry (see Starek, page 37, regarding “the chaser must avoid entering the elliptic target KOZ (Keep-Out Zone)”).

Regarding claim 4, modified Starek, teaches the system of claim 1, including wherein a region around the target is one of an approach of a polytope (AP) region or a keep-out polytope (KOP) region or an over-approximation of a target's physical geometry (see Dueri, Abstract, regarding “the growing polytope converges to the constraint boundaries (region) of the actual set”).

Regarding claim 5, modified Starek, teaches the system of claim 1, including wherein the set of unsafe regions are a set of unsafe regions determined by computing robust backwards reachable sets of a region around the target, such that the target is a spacecraft, a celestial body or orbital debris, and that the region around the target is one of an over approximation of a physical geometry of the target, or an approach ellipsoid (AE) region, or a keep-out ellipsoid region (see Starek, page 37, regarding “the chaser (spacecraft) must avoid entering the elliptic target KOZ (Keep-Out Zone)”). 

Regarding claim 6, modified Starek, teaches the system of claim 1, including wherein the robust backwards reachable sets are computed backwards-in-time from the region around the target region, as regions of state-space under which any operation of the predetermined subset of the number of operational thrusters does not avoid collision with the target region (see Starek, figures 6 and 11a, pages 33-36, and 39-41, regarding solutions under minimal-propellant impulsive dynamics based on a predetermined subset of the number of operational thrusters, computed in part utilizing the (robust) backwards reachable sets of Dueri).

Regarding claim 7, modified Starek, teaches the system of claim 1, including wherein the robust backwards reachable sets are polytopes or zonotopes (see Dueri, Abstract, regarding “the growing polytope converges to the constraint boundaries (region) of the actual set”, computed in part utilizing the (robust) backwards reachable sets of Dueri).

Regarding claim 8, modified Starek, teaches the system of claim 1, including wherein the computations of the robust backwards reachable sets of the region around the target are performed offline and stored in memory (see Starek, page 23, regarding “steering trajectories to be generated (computed in part utilizing the (robust) backwards reachable sets of Dueri) and stored offline (in memory)”).

Regarding claim 9, modified Starek, teaches the system of claim 1, including wherein the computations of the robust backwards reachable sets of the region around the target are performed online, and in real time based on an estimated position of the target from onboard sensor measurements on the vehicle and stored in memory (see Dueri, Introduction, regarding “a convex optimization based methodology that makes use of real-time Interior Point Method (IPM) algorithms”, whereby “proposed algorithms for controllability (backwards reachable) and reachability (forward reachable) set generation can be implemented in real-time (performed online) on embedded systems via customized IPM algorithms”).

Regarding claim 10, modified Starek, teaches the system of claim 1, including wherein the region around the target region is time-varying as the target moves along the target orbit such that the robust backwards reachable sets are computed for multiple target positions and target region positions along the target orbit (see Dueri, Abstract, page 5017, regarding “the constrained dynamical system as a discrete-time, finite horizon Linear Time Varying (LTV) control system”, whereby, for example, the target region is time-varying as the target moves along a target orbit).

Regarding claim 11, modified Starek, teaches the system of claim 1, including wherein the controller is a model predictive controller (MPC) that uses a local convexification of unsafe regions to formulate linear safety constraints that are only satisfied when a vehicle state is not inside the set of unsafe regions (see Starek, Introduction, page 2, regarding “convexification techniques” and “Safe and Robust Model Predictive Control (MPC) algorithm, which employs invariant feedback tubes about a nominal trajectory (which guarantee resolvability) together with positively-invariant sets (taken about reference safety states) designed to be available at all times over the planning horizon”).

Regarding claim 12, modified Starek, teaches the system of claim 11, including wherein the local convexification of the set of unsafe regions is achieved by computing a half space constraint that approximates an unsafe region boundary, such that the computing of the half-space covers a local region of unsafe sets that represents a safety constraint for an online trajectory generation process, whereby enforcing one or more half-space constraints provides safety so that the vehicle state remains in a safe set of safe regions and outside an unsafe set of unsafe regions (see Dueri, page 5018, and equation 16, regarding Definition 10, definition of halfspace).

Regarding claim 13, modified Starek, teaches the system of claim 12, including wherein the half space constraint is formulated as a chance constraint which requires that the half space constraint be satisfied with at least a priori specified probability level due to an uncertainty regarding a position of the vehicle or the target, and/or an uncertainty of a thruster magnitude or a direction (see Dueri, page 5020, Section III-A Extension to Dynamics with Stochastic Uncertainties, and equation 20, regarding “Chance-Constrained System Description”).

Regarding claim 14, modified Starek, teaches the system of claim 1, including wherein the updated controller is subjected to the safety constraints by formulating an optimal control problem that includes the safety constraints so that when optimized over a set of admissible control inputs, an optimizer generates the control commands (see Dueri, Abstract, Introduction, Definition 5, and page 5017, regarding controllability is a measure of the ability to steer a dynamical control system from an arbitrary initial (backward) condition to a desired final (target) condition using an admissible set of control inputs”).

Regarding claim 15, modified Starek, teaches the system of claim 1, including wherein the control commands are generated as a solution to a model predictive control policy that produces the control commands by optimizing a cost function over a receding horizon (see Starek, section IIA Problem Formulation – Cost Functional, and page 7, regarding determining the choice of the cost function as a critical component of the spacecraft rendezvous problem).

Regarding claim 16, modified Starek, teaches the system of claim 1, including wherein the control commands are generated for each specified time period of multiple specified time periods in the finite time horizon, or generated iteratively over a receding time-horizon, such that at least one iteration includes updating one or combination of the components of the cost function, and weights of the components of the cost function and safety constraints based on a change of a desired operation of the spacecraft (see Starek, section IV-A Planning Algorithm and Theoretical Characterization – The Steering Problem, and pages 21-22, regarding “the relaxed-2PBVP (steering problem) can now be solved iteratively as a relatively simple bounded one-dimensional nonlinear minimization problem”).

Regarding claim 17, modified Starek, teaches the system of claim 16, including wherein for each iteration at a next sequential specified time period, there are different sets of unsafe regions (see Starek, section IV-A Planning Algorithm and Theoretical Characterization – The Steering Problem, and pages 21-23, regarding “the relaxed-2PBVP (steering problem) can now be solved iteratively as a relatively simple bounded one-dimensional nonlinear minimization problem, where at each iteration one computes” a steering solution ΔV* that depends on time varying state variables x which may include different sets of unsafe regions).

Regarding claim 18, modified Starek, teaches the system of claim 1, including wherein the vehicle states and the target states in the multi-object celestial system includes one or combination of positions, orientations, and translational and angular velocities of the vehicle and the target, and perturbations acting on the multi-object celestial system, wherein the vehicle and the target form the multi-object celestial system (see Starek, Lemma 9, and pages 28-30, regarding “Steering with Perturbed Endpoints).

Regarding claim 19, modified Starek, teaches the system of claim 18, including wherein the perturbations acting on the multi-object celestial system are natural orbital forces such as solar and lunar gravitational perturbations, anisotropic gravitational perturbations due to a central body's non sphericity, solar radiation pressure, and air drag (see Starek, figure 1, section II-C Problem Formulation – System Dynamics, pages 8-10, and 47, regarding spatially-dependent external forces, such as higher-order gravitation from solar and lunar bodies (natural orbital forces) characterized (modelled) with an inverse-square-law gravitational attractor with parameter µ). 

Regarding claim 20, modified Starek, teaches the system of claim 1, including wherein the multi-object celestial system includes a celestial reference system or celestial coordinate system, that includes positions of the vehicle such as a spacecraft, the target and other celestial objects in a three dimensional space, or plot a direction on a celestial sphere, if an object's distance is unknown (see Dueri, figure 5, section IV Numerical Examples, and pages 5022-5023, regarding “a chance-constrained approximation of the same rendezvous problem but expands the set to allow for three dimensional (space) position (Figure 5)”).

Regarding claim 21, modified Starek, teaches the system of claim 19, excluding wherein the other celestial objects include a primary body such as Earth around which the target orbits, or a primary body such as Earth and a secondary body such as a Moon, so that the target is in a halo orbit, a periodic three-dimensional orbit near one of a L1 Lagrange point, L2 Lagrange points or L3 Lagrange points.
It would have been obvious to one of ordinary skill in the art of orbital mechanics at the time of Applicant’s filing date to know that the aforementioned three-body celestial system would result in a halo orbit of which a point of (gravitational/centrifugal) equilibrium for small-mass objects under the influence of two massive orbiting bodies is traversed by a target (small mass object) near one of three Lagrange points, L1, L2, or L3.

Regarding claim 22, modified Starek, teaches the system of claim 1, including wherein the target orbit is one of circular orbits, elliptic orbits, halo orbits, near rectilinear halo orbits or quasi-satellite orbit (see Starek, page 47, regarding “elliptical target orbits”).

Regarding claim 23, modified Starek, teaches the system of claim 1, including wherein to access the unsafe regions from the memory, the processor identifies the orbit that the target is located at the specified time period from the accepted data, and accesses an unsafe region (UR) database from the memory in order to select the set of unsafe regions (see Starek, Abstract, figure 4, equation 13, and pages 18-23, regarding unsafe regions Keep-Out Zone (KOZ), with updating a controller with a stacked burner vector ΔV, partially based on Dynamic/Boundary conditions (accepted state data), whereby updating a controller to select the set of unsafe regions (UR’s) stored in state data (for example, a database) would require retrieval from a repository (memory)) .

Regarding claims 24-26, independent claim 24 is a controller for controlling an operation of a vehicle in real time to rendezvous the vehicle with a target over a finite time horizon that performs the identical functions of the system for controlling an operation of a vehicle in real time to rendezvous the vehicle with a target over a finite time horizon of independent claim 1, and similarly dependent claims 25 and 26 of independent claim 24 are also performing the identical functions of dependent claims 16 and 2 of independent claim 1, respectively, therefore claims 24-26 are also rejected under 35 U.S.C. § 103 for the same respective rationale as claims 1, 16, and 2.

Regarding claim 27, independent claim 27 is method for controlling an operation of a vehicle in real time to rendezvous the vehicle with a target over a finite time horizon having multiple specified time periods that performs the identical functions of the system for controlling an operation of a vehicle in real time to rendezvous the vehicle with a target over a finite time horizon of independent claim 1, therefore claim 27 is also rejected under 35 U.S.C. § 103 for the same rationale as claim 1.

 Regarding claim 28, independent claim 28 is a non-transitory machine-readable medium including instructions stored thereon which, when executed by processing circuitry, configure the processing circuitry in real time to perform operations to control a spacecraft to rendezvous the spacecraft with a target over a finite time horizon that performs the identical functions of the system for controlling an operation of a vehicle in real time to rendezvous the vehicle with a target over a finite time horizon of independent claim 1, therefore claim 28 is also rejected under 35 U.S.C. § 103 for the same rationale as claim 1.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

July 29, 2022


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661